Citation Nr: 1022444	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the reduction in Department of Veterans Affairs (VA) 
compensation benefits for dependent child J. S. retroactive 
to January 1, 1995, and for dependent child T. S. from May 1, 
2001, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1976 to August 1979 
and from November 1982 to September 1991. 
 
This appeal arises from a November 2005 notification letter 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri denying the appellant's claim for 
retroactive apportionment of the Veteran's benefits with 
respect to T. S. and J. S., biological children of the 
Veteran.  The appellant is the custodian and biological 
parent of T. S. and J. S.


FINDINGS OF FACT

1.  During the applicable appellate time period, the Veteran 
was in receipt of VA disability compensation rates at 70 
percent and during some of the appellate time period the 70 
percent rating included an allotment for dependent children 
T. S. and J. S.

2.  The Veteran's dependent children, T. S. and J. S., did 
not reside with the Veteran, but resided with the appellant 
during the applicable appellate time period.

3.  The available evidence of record demonstrates that during 
the appellate time period, T. S. was over the age of 18, but 
was attending classes at an approved educational institution.

4.  The available evidence of record demonstrates that during 
the appellate time period, J. S. was under the age of 18 and 
residing with the appellant.

5.  The available evidence of record indicates that special 
apportionment benefits for T. S. were stopped as of May 1, 
2001.

6.  On January 28, 2002, the RO received a request for 
approval of school attendance for T. S. from July 21, 2000 to 
December 31, 2002.

7.  In April 2002, the RO told the Veteran and the appellant 
of a proposal to reduce compensation benefits and requested 
information verifying his claimed dependents.  In October 
2002, the RO sent a second notification to the Veteran and 
the appellant and the appellant responded in October 2002, 
including the requested information with respect to T. S. and 
J. S.  


CONCLUSIONS OF LAW

1.  The criteria for a retroactive reinstatement of 
apportionment of the Veteran's VA benefits to the appellant 
as custodian for the Veteran's minor child, J. S., are met.  
38 U.S.C.A. § 5307 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.450, 3.451, 3.452, 3.503, 3.652, 3.667 (2009).

2.  The criteria for a retroactive reinstatement of 
apportionment of the Veteran's VA benefits to the appellant 
as custodian for the Veteran's approved educational 
institution attendee, T. S., are met from September 1, 2001 
through April 30, 2004.  38 U.S.C.A. § 5307 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.503, 3.652, 
3.667 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

This appeal involves a claim for an apportionment of the 
Veteran's VA compensation benefits.  Although not 
specifically addressing the apportionment statute, 38 
U.S.C.A. § 5307, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duties to notify 
claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107, do not apply to claims predicated on chapter 53 of 
title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  
This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See Barger, supra. 
 
An apportionment claim is a "contested claim" and is 
subject to special procedural regulations.  See 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2009).  VA has provided each party 
(that is, the appellant and the Veteran) with notices and 
determinations related to the contested claim and has advised 
each party of the applicable laws and regulations.  
Specifically, the RO sent correspondence in April 2002, 
October 2002, and January 2003 to both parties addressing 
these apportionment matters.  The correspondence also 
discussed specific evidence and requirements applicable to 
the claim on appeal.  The statement of the case (SOC) 
provided further information and was sent to both parties in 
September 2006.  In that regard, the Board notes that there 
is no cover letter of record confirming that the appellant 
received the September 2006 SOC; however, her substantive 
appeal, received in October 2006, indicated that she had 
received and read the SOC.  The Veteran has been made aware 
that the appellant is seeking a retroactive apportionment 
share.  Cumulatively, both parties were furnished information 
which discussed specific evidence, the applicable laws and 
regulations, the evidence considered and the reasons for the 
RO's decision. 
 
VA has made all efforts to notify and to assist the parties 
with regard to the evidence obtained, the evidence and 
information needed from them and the responsibilities of the 
parties in obtaining the evidence.  Thus, the VA has 
satisfied its duty to notify the parties. 
 
In addition, VA has obtained all relevant, identified, and 
available evidence.  In summary, the Board finds that "it is 
difficult to discern what additional guidance VA could have 
provided to the parties regarding what further evidence they 
should submit to substantiate their claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant).

II.  Law and Analysis

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for 
each dependent.  38 U.S.C.A. § 1115 (West 2002).  The 
additional allowance is payable from the effective date of 
the rating if proof of dependency is received within one year 
from the date of notification of such rating action.  38 
U.S.C.A. § 5110(f) (West 2002).  The allowance is generally 
discontinued when a dependent child turns 18, or when the 
child turns 23 if he or she is enrolled in school.  38 C.F.R. 
§§ 3.503, 3.667 (2009).  According to VA statute, if the 
Veteran's child is not in his or her custody, all or any part 
of compensation payable on account of any veteran may be 
apportioned as is prescribed by the Secretary of Veterans 
Affairs.  38 U.S.C.A. § 5307; see also 38 C.F.R. § 3.452(a) 
(2009). 
 
VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  An 
apportionment may be paid if a veteran's child is not 
residing with the Veteran and the Veteran is not reasonably 
discharging his or her responsibility for the support of that 
child.  38 C.F.R. § 3.450 (a)(1)(ii).  If a veteran is 
providing for his or her dependent, however, under 38 C.F.R. 
§ 3.450(c), no apportionment may be made.  The Court has held 
that it is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993). 
 
The second type is a "special" apportionment, which may be 
paid pursuant to 38 C.F.R. § 3.451 and without regard to any 
other provision relating to apportionment, where hardship is 
shown to exist on the part of the Veteran's dependent.  In 
such cases, compensation may be apportioned between the 
Veteran and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  The special apportionment 
was designed to provide for an apportionment in situations 
where a veteran is reasonably discharging his responsibility 
for the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving dependents additional support.

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2009).  If the 
requested certification is not received within 60 days from 
the date of request, the eligibility factors for which 
certification was requested will be considered to cease to 
exist as of the end of the month in which the evidence of 
record shows that the factors existed.  38 C.F.R. § 
3.652(a)(1).  At that point, the claimant will be advised of 
the proposed reduction or termination of benefits and the 
date the proposed action would be effective.  An additional 
60 days from the date of notice of the proposed action will 
be provided for the claimant to respond.  Id.  If the 
certification is not received within the additional 60 day 
period, the proposed reduction or termination of benefits 
will be put into effect.  38 C.F.R. § 3.652(a)(2).  If and 
when the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

In this case, during the applicable appellate time period, 
the Veteran was in receipt of VA disability compensation 
rates at 70 percent and during some of the appellate time 
period the 70 percent rating included an allotment for 
dependent children T. S. and J. S.  In January 1995, the 
appellant was awarded a special apportionment of the 
Veteran's VA disability benefits for three children, T. L. 
S.; T. S.; and J. S., based on the Veteran's abandonment of 
and failure to provide support for these children.  Although 
not entirely clear from the record, it appears that, in 
November 1998, apportionment benefits for T. L. S. ceased 
when she turned 18.

The record reflects that T. S. turned 18 in March 2000.  In 
January 2000, the appellant submitted a request for approval 
of school attendance for T. S., noting that he would complete 
high school on May 30, 2000 and continue on to Howard-Dillard 
University thereafter.  Based on the foregoing, the record 
indicates that a March 2000 VA letter notified the appellant 
that special apportionment benefits would be continued for T. 
S. until May 1, 2001.  Although not documented in the record, 
the appellant contends thereafter she was contacted by a VA 
representative regarding whether T. S. was pursuing a course 
of instruction at an approved educational institution.  In 
response, the appellant submitted a second request for 
approval of school attendance for T. S. in January 2002, 
noting his college attendance from July 21, 2000, with an 
expected graduation date of December 31, 2002.  

In April 2002, the Veteran and the appellant were sent 
notification that the VA intended to reduce apportionment 
payments for the Veteran's dependents, from December 1, 1999, 
if the VA did not receive information verifying his 
dependents.  Although the April 2002 letter did not 
specifically refer to the claimed dependent by name, J. S. 
was apparently the only dependent for whom special 
apportionment benefits were still being paid to the 
appellant.  The claims file indicates no response from either 
the Veteran or the appellant, although the Board notes both 
parties contend they sent multiple responses to requested 
information from the VA.  In October 2002, the Veteran and 
the appellant were sent a second notification that the VA 
intended to reduce apportionment payments for J. S.  This 
letter indicated that the decision would retroactively affect 
benefits starting from January 1, 1995.  

In October 2002, the appellant responded that she had 
previously provided information, to include prior requests 
for approval of school attendance for T. S. and certification 
that J. S. was a minor child living with the appellant.  The 
appellant asserted that she had already provided the same 
information on multiple occasions and asked not to be sent 
further redundant forms.  However, the Veteran did include 
the requested information on VA Form 21-686c, Declaration of 
Status of Dependents, for both T. S. and J. S.

In response to the October 2002 VA notification of intent to 
reduce apportionment payments, the RO received a statement 
from the Veteran, received January 6, 2003, noting 
difficulties providing verifying dependency information with 
respect to his new wife.  The statement did not mention the 
Veteran's claimed dependent children, to include T. S. or J. 
S.

Therefore, on January 16, 2003, the RO sent the appellant 
notification that the apportionment benefits for J. S. had 
been reduced, effective January 1, 1995.  In April 2004, the 
RO reinstituted dependency benefits for J. S., based on 
verifying information received from the Veteran.  That same 
month VA waived collection of the Veteran's alleged debt 
based on the dependency benefits found to have been wrongly 
paid in the January 16, 2003 notification letter, other than 
the amount already collected from the Veteran.

In May 2003, the appellant submitted documentation showing 
that T. S. was enrolled at Dillard University and that J. S. 
was a sophomore in high school.  The appellant also included 
the decree of dissolution of marriage between herself and the 
Veteran, which listed T. S. and J. S. as children and 
dependents and included their dates of birth.

In March 2004, the appellant submitted college transcripts 
for T. S. showing full time college attendance from Fall 
Semester 2000 through Spring Semester 2004.  The appellant 
also included the requested dependent information for T. S. 
and J. S.  In February 2005, the appellant submitted a 
request to have the apportionment benefits for T. S. and J. 
S. reinstated from 2001.  At that time, the appellant 
indicated that she had been unaware that any request for 
dependency information had related to J. S. until he was 
dropped as a dependent and stated that she believed all 
correspondence prior to such notification had related solely 
to T.S.  In November 2005, the RO sent the appellant a letter 
denying her claim for retroactive apportionment and notifying 
the appellant of her appellate rights.  The appellant timely 
filed an NOD and substantive appeal.

Initially, the Board notes that the RO does not dispute the 
financial needs of the appellant or the appropriateness of 
the amount of the underlying special apportionment at issue.  
Indeed, the Board notes that in January 1996 the RO denied a 
petition from the Veteran to reduce the special apportionment 
amount.  Instead, the RO claims the apportionment benefits 
from January 1995 to April 2004 are not appropriate because 
the Veteran did not comply with the RO's request to provide 
verifying information with respect to his claimed dependents.  
The RO noted the information provided by the appellant, but 
stated that as the verifying information did not come from 
the Veteran, it could not serve as sufficient verification of 
dependency.

In essence, it appears that the RO's primary basis for 
denying the appeal is that periodic certification of 
continued eligibility for dependents in apportionment cases 
can only be provided by the Veteran.  The Board disagrees.  
38 C.F.R. § 3.652 requires periodic certification of 
continued eligibility by "[i]ndividuals to whom benefits are 
being paid" and terms these persons alternatively a 
"beneficiary" and a "claimant" within the regulation.  The 
Board observes that the VA Adjudication Procedure Manual M21-
1MR, Part III, Subpart iii, Ch. 5, Section K, parts 62(a) and 
65(a) requires verification of dependency status by the 
"beneficiary" and part 65(a) references 38 C.F.R. § 3.652 
and 38 C.F.R. § 3.500 through 3.503 in support of this 
requirement.  Although unclear from the record, the RO 
appears to have interpreted "beneficiary" to exclusively 
refer to the Veteran.

In this regard, the Board notes the VA Office of General 
Counsel's Precedential Opinion 74-90, which found that 
payment to a dependent-apportionee represents a portion of 
the primary beneficiary's, or the Veteran's, total 
entitlement, divested from that primary beneficiary and 
vested in the apportionee, which makes the apportionee the 
beneficiary of the apportionment.  See VAOPGCPREC 74-90, 55 
Fed. Reg. 43252 (1990).  Specifically, the Opinion found 
that, "Even though apportionment payments are paid to the 
apportionee as a dependent of a beneficiary, the receipt of 
the apportionment makes the apportionee, too, a 
'beneficiary.'"  Id citing Black's Law Dictionary 142 (rev. 
5th ed. 1979). 

As such, the appellant, or apportionee in this case, would be 
termed a beneficiary consistent with 38 C.F.R. § 3.652 and, 
as such, could properly provide certification of the 
continued eligibility of J. S.  In that regard, in October 
2002, after receiving the RO's second notification of 
proposed reduced apportionment, the appellant provided a VA 
Form 21-686c, Declaration of Status of Dependents, that 
included identifying dependency information for J. S.  VA 
procedure prescribes that when the information requested of 
the beneficiary is returned within 60 days of the second 
notification of the proposed reduction in dependency 
benefits, then benefits should be continued without 
interruption.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iii, Ch. 5, Section K, part 65(a).  The 
Board also observes the appellant sent information verifying 
J. S.'s dependency on multiple additional occasions prior to 
the reinstatement of benefits in April 2004.  

With respect to T. S., as noted above, he turned 18 in March 
2000.  In January 2000, the appellant submitted a request for 
approval of school attendance for T. S., noting that he would 
complete high school on May 30, 2000 and continue on to 
Dillard University thereafter.  Based on the foregoing, the 
record indicates that a March 2000 VA letter notified the 
appellant that special apportionment benefits would be 
continued for T. S. until May 1, 2001.  Although there is no 
evidence of record, the appellant contends thereafter she was 
contacted by a VA representative regarding whether T. S. was 
pursuing a course of instruction at an approved educational 
institution.  In response, the appellant submitted a second 
request for approval of school attendance (Form 21-674) for 
T. S. in January 2002, noting his college attendance from 
July 21, 2000, with an expected graduation date of December 
31, 2002.  It appears that the document initially did not 
include evidence sufficient to associate it with the 
Veteran's claims file and it was returned to the appellant.  
The appellant resubmitted the information and it was received 
in March 2002.  The VA appears not to have acted on this 
information or requested additional information and T. S. 
appears to have been dropped from the special apportionment, 
effective May 1, 2001.  

The Board notes that with respect to adjusting apportionment 
awards involving school attendance, the VA Adjudication 
Procedure Manual M21-1MR requires that decisions be made 
pursuant to 38 C.F.R. § 3.667 and VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iii, Ch. 6, Section B, part 
9(d).  See VA Adjudication Procedure Manual M21-1MR, Part 
III, Subpart v, Ch. 3, Section B, part 5(f).

38 C.F.R. § 3.667 provides that pension or compensation may 
be paid from a child's 18th birthday based upon school 
attendance, if the child was at that time pursuing a course 
of instruction at an approved educational institution, and a 
claim for such benefits is filed within one year from the 
child's 18th birthday.  38 C.F.R. § 3.667(a)(1).  Pension or 
compensation based upon a course of instruction at an 
approved educational institution which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course, if a claim is filed within one year from that 
date.  38 C.F.R. § 3.667(a)(2).

In this case, the Veteran was receiving special apportionment 
benefits until May 1, 2001 or through the Spring Semester 
2000-2001.  T. S.'s transcripts indicate that his next course 
load began with the Fall Semester 2001-2002.  Thus, the 
appellant's application, initially received in January 2002 
and resubmitted in March 2002, was received within one year 
of the commencement of the course and, therefore, benefits 
may be paid from September 1, 2001 through December 31, 2002, 
when the appellant's March 2002 VA Form 21-674 indicated T. 
S. would have completed his schooling.  The appellant 
thereafter submitted in May 2003 a letter from Dillard 
University demonstrating that T. S. was still enrolled.  
Thus, entitlement to special apportionment benefits is 
established from January 1, 2003 through April 30, 2003.  In 
May 2004, the appellant submitted college transcripts showing 
T. S. attended Dillard University through the Spring Semester 
2004.  Thus, the Board finds it appropriate to award 
retroactive special apportionment benefits for T. S. from 
September 1, 2001 through April 30, 2004. 
 
In summary, the Board notes that the RO has never contested 
the adequacy of the dependency verification information 
provided by the appellant in October 2002 or otherwise.  
Moreover, the Board has found the appellant is a beneficiary 
as contemplated under 38 C.F.R. § 3.652 and, as such, can 
provide periodic certification of continued eligibility for 
T. S. and J. S.  As the appellant provided this certification 
information for J. S. in October 2002, before the termination 
of apportionment benefits, the appellant's claim for 
entitlement to apportionment for J. S. retroactive to January 
1, 1995, is granted.  As the appellant submitted timely 
evidence of T. S.'s school attendance for the period from 
September 1, 2001 through April 30, 2004, retroactive 
entitlement to apportionment for T. S. during this time 
period is granted.




ORDER

Retroactive entitlement to dependency benefits, to include 
reinstatement of apportionment of the Veteran's VA disability 
compensation benefits, to the appellant as custodian for the 
Veteran's child, J. S., is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Retroactive entitlement to dependency benefits, to include 
reinstatement of apportionment of the Veteran's VA disability 
compensation benefits, to the appellant as custodian for the 
Veteran's child, T. S., is granted from September 1, 2001 
through April 30, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


